KNIGHT, J.
This appeal is companion to and raises questions identical with those considered and determined in the case of West American Finance Co. v. Pacific Indemnity Co., Civil No. 9915 (ante, p. 225 [61 Pac. (2d) 963]), this day decided. Therefore upon the grounds and for the reasons set forth in the opinion in that case, the judgment in the present case is affirmed.
Tyler, P. J., and Cashin, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on December 28, 1936, and said petition for hearing was stricken from the files because of the inclusion of language defamatory of the Justices of the District Court of Appeal.